DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 02/15/2021.
In the application claims 1, 2, 4-11, and 21-25 are pending. Claims 3, 12-20 have been canceled.
Applicant’s arguments with respect to claim 1 have been fully considered; however, the arguments are not persuasive. 
Applicant argues, “[i]ndependent claim 1 specifies a channel formed in the flexible material that only partially extends through one of a total parameter of the flexible material and a conductor positioned in the channel. The Examiner alleges that Forster discloses a channel. The Examiner has misconstrued the teachings of Forster. The passages in Forster cited by the Examiner describe the conventional method for die cutting an antenna. Figure 5 is the antenna itself, not a channel that partially extends through one of a total parameter of the flexible material, and in which is positioned an antenna. There is no disclosure or suggestion of a channel in Forster. Kerr does not cure the deficiencies of Forster.” Examiner respectfully disagrees. With respect to the limitation, “a channel [i.e. curable pattern] formed in the flexible material that only partially extends through one of a total parameter of the flexible material.” Examiner further cited Kerr, which Applicant has failed to argue. Previous rejection mailed 01/15/2020, page 5, cited Kerr, Kerr teaches the pattern roller 36 creates the grooves on flexible type of RFID tag substrate that forms channel pattern 40. Fig. 5 of Kerr Kerr teaches the user of flexible type RFID tags, See Kerr ¶ 0005, 0006. Kerr teaches, “[m]elted thermoplastic material 26 passes material between pressure roller 34 and pattern roller 36 and is cooled below the melting temperature of thermoplastic material 26 to form substrate 22. As melted thermoplastic material 26 is passed through nip area 32 to form substrate 22, a roller pattern 38 on pattern roller 36 is impressed into melted thermoplastic material 26 to form a channel pattern 40 of channels (not shown) separated by raised areas (not shown) on patterned surface 42 of substrate 22 that is the negative of pattern roller 36. Substrate 22 is then wound onto a substrate take up roll 44 for further processing” See Kerr ¶ 0043. Kerr teaches, “FIG. 5 shows one embodiment of substrate 22 that has a channel pattern 40 with antenna channels 60, a transponder channel 62 and junction channels 64 joining the antenna channels 60 to transponder channel 62.” See ¶ 0057 and Fig. 5. Kerr teaches, “conductive material 66 flows into antenna channels 60” see Kerr ¶ 0060. Kerr teaches, “[w]hen conductive material 66 is applied, the conductive material 66 in junction channel 64 joins to the antenna engagement surfaces 72 of transponder 70” See Kerr ¶ 0061.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites, “…the RFID tag device of claim 3…” however, claim 3 has been cancelled. This clearly a typographical error, please change this to “… the RFID tag device of claim 1…”   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.
Claims 1, 2, 4-9, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Forester (US 2012/0061473 A1) and further in view of Kerr (US 2004/0203185 A1).
Consider claim 1, Forester teaches, “a flexible fabric radio-frequency identification (RFID) tag device (50), (Forester teaches, “FIG. 2, a top view of a completed exemplary RFID tag 50 created by a method of the present invention” See ¶ 0043. Forester teaches, “[t]he web 115 may be selected from paper, fabric (woven and non-woven, synthetic or natural fabrics), plastics or other suitable material.” See ¶ 0049 and Fig. 4.) comprising: a flexible material (115) (Forester teaches, “[t]he web 115 may be selected from paper, fabric (woven and non-woven, synthetic or natural fabrics), plastics or other suitable material.” See ¶ 0049 and Fig. 4.); a channel formed in the flexible material, (Forester teaches, “the rotary die cutter or cold foil process 110 is equipped with a die 150 (an exemplary embodiment of which is shown in detail in FIG. 3) having a shape generally mirroring the outline of an antenna structure to be formed, … (an exemplary embodiment of which is shown in detail in FIG. 5).” See ¶ 0058); and a conductor (55, 165) positioned in the channel, (Forester teaches, “the rotary die 110 causes the die 150 to cyclically cut or press into the web 90 as with a cold foil process, up to the carrier layer 130 … thereby delineating a succession of antenna structures from an undesired portion referred to as a matrix web 190. An exemplary antenna structure 165 is shown in FIG. 6.” See ¶ 0058.”), wherein the conductor (55, 165) forms an antenna for an RFID tag when coupled to an RFID chip, (Forester teaches, “[t]he generally T-shaped opening 65 defines a gap 70 that separates a first antenna contact end 75 from a second antenna contact end 80. A microprocessor 85 can then be directly electrically coupled to the first and second contact antenna ends 75, 80 while extending over the gap 70… the microprocessor 85 is directly electrically coupled to the standard antenna structure 55” See ¶ 0044.)
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the embodiments of shown in figs. 1-6 to design a RFID tag made by web 115 comprising an outline of an antenna structure delineating a succession of antenna structures 55/165 and the microprocessor chip 85 is directly electrically coupled to the antenna structure, as suggested by Forester in ¶ 0044, and 0058.

With respect to, “a channel [i.e. curable pattern] formed in the flexible material that only partially extends through one of a total parameter of the flexible material.” Forester teaches, “the rotary die cutter or cold foil process 110 is equipped with a die 150 (an exemplary embodiment of which is shown in detail in FIG. 3) having a shape generally mirroring the outline of an antenna structure to be formed, … (an exemplary embodiment of which is shown in detail in FIG. 5).” See ¶ 0058.  Forester teaches, “the rotary die 110 causes the die 150 to cyclically cut or press into the web 90 as with a cold foil process, up to the carrier layer 130 through the metal foil layer 120 and the first adhesive layer 125” See ¶ 0058. Forester teaches, “an exemplary cold foil process refers to printing an adhesive or other curable pattern [claimed channel] onto a substrate then applying a foil layer over the pattern, laminating the foil to the pattern so that the foil sticks to the pattern and then stripping away the foil, leaving the pattern [claimed channel] on the substrate covered with the foil layer.” See ¶ 0018. Forester teaches, “The optical brighteners are detectable by the laser and indicate to the laser where to cut the pattern [claimed channel] for the antenna structure.” See ¶ 0049. “it should be appreciated that the laser cutting path 215 can easily and quickly be altered simply by loading a new laser cutting path program into the computer 400 to create other cutting or patterns [claimed channel]  to be produced in the antenna structure subsequent to the attachment pattern or simultaneously with or prior to the attachment pattern.” See ¶ 0062. Fig 5 shows the pattern for the antenna, i.e. claimed channel, would be partially extends through a total parameter of the flexible material, i.e. curable pattern. Therefore, it is Examiner’s position that Forester teaches, the claimed limitation, nonetheless, in an effort to end all arguments, in an analogous art, Kerr teaches the user of flexible type RFID tags, See Kerr ¶ 0005, 0006. Kerr teaches the pattern roller 36 creates the grooves on flexible type of RFID tag substrate that forms channel pattern 40. Fig. 5 of Kerr shows that the substrate 22 has channel pattern 40, and part of, i.e. partially, channel 40 has antenna channel 60. The channel 60 incorporates the antenna of the RFID tag. Kerr teaches, “[m]elted thermoplastic material 26 passes material between pressure roller 34 and pattern roller 36 and is cooled below the melting temperature of thermoplastic material 26 to form substrate 22. As melted thermoplastic material 26 is passed through nip area 32 to form substrate 22, a roller pattern 38 on pattern roller 36 is impressed into melted thermoplastic material 26 to form a channel pattern 40 of channels (not shown) separated by raised areas (not shown) on patterned surface 42 of substrate 22 that is the negative of pattern roller 36. Substrate 22 is then wound onto a substrate take up roll 44 for further processing” See Kerr ¶ 0043. Kerr teaches, “FIG. 5 shows one embodiment of substrate 22 that has a channel pattern 40 with antenna channels 60, a transponder channel 62 and junction channels 64 joining the antenna channels 60 to transponder channel 62.” See ¶ 0057 and Fig. 5. Kerr teaches, “conductive material 66 flows into antenna channels 60” see Kerr ¶ 0060. Kerr teaches, “[w]hen conductive material 66 is applied, the conductive material 66 in junction channel 64 joins to the antenna engagement surfaces 72 of transponder 70” See Kerr ¶ 0061.
thermoplastic material 26 to form a channel pattern” 60 as suggested by Kerr, in order to effective create a conductive bond with the transponder chip and the conductive material 66 that flows on the antenna channels 60, See ¶ 0043 and 0060.

Consider claim 2, the RFID tag device of claim 1 wherein the flexible material comprises fabric, cloth, or canvas, (Forester teaches, “[t]he web 115 may be selected from paper, fabric (woven and non-woven, synthetic or natural fabrics), plastics or other suitable material.” See ¶ 0049 and Fig. 4. Forester teaches, “[w]ebs may also be collected in a fanfold or zigzag configuration. Examples of such materials include, but are not limited to, polyester films, polyethylene terephthalate films, polyimide films, fabric or cloth, or paper materials (card stock paper, bond paper, etc.).” See ¶ 0054.)

Consider claim 4, the RFID tag device of claim 3, wherein the channel is formed via at least one of ablation, [[abrasion, milling or chemical means,]] (Forester teaches, “(computer controlled cutting laser is used to ablate select or predetermined portions of the standard RFID antenna structure to create a modified RFID tag.” See ¶ 0020).

(Forester teaches, “the RFID tag 5 has an antenna structure 10 formed out of a reinforced conductive layer.” See ¶ 0009. Forester teaches, “to create a reinforced conductive layer 120 a metal foil layer 145 is bonded to a reinforcement layer 135 by a second adhesive layer 140. The metal foil layer 145 may be constructed out of any suitable conductive material, such as aluminum, copper, silver, gold and the like. Combinations of conductive materials may also be used.” See ¶ 0056. Forester teaches, “FIG. 15 illustrates a methodology of forming an RFID antenna structure. The methodology begins at 800, where a conductive layer disposed on a carrier layer is provided. The conductive layer can include a metal foil layer (aluminum, copper, various alloys, etc.)” See ¶ 0073.)

Consider claim 6, the RFID tag device of claim 1, wherein the conductor comprises a conductive ink, (Forester teaches, “to create a reinforced conductive layer 120 a metal foil layer 145 is bonded to a reinforcement layer 135 by a second adhesive layer 140. The metal foil layer 145 may be constructed out of any suitable conductive material, such as aluminum, copper, silver, gold and the like… the conductive material can be created by printing of conductive ink, coatings of conductive fluids or solutions, flakes or other suitable processes.” See ¶ 0056.)

Forester teaches, “to create a reinforced conductive layer 120 a metal foil layer 145 is bonded to a reinforcement layer 135 by a second adhesive layer 140. The metal foil layer 145 may be constructed out of any suitable conductive material, such as aluminum, copper, silver, gold and the like… the conductive material can be created by printing of conductive ink, coatings of conductive fluids or solutions, flakes or other suitable processes.” See ¶ 0056.)

Consider claim 8, the RFID tag device of claim 7, wherein in addition to the conductive ink the channel can be filled with additional conductive fillers such as at least one of copper, silver, [[grapheme,]] or a combination of these additional conductive fillers, (Forester teaches, “to create a reinforced conductive layer 120 a metal foil layer 145 is bonded to a reinforcement layer 135 by a second adhesive layer 140. The metal foil layer 145 may be constructed out of any suitable conductive material, such as aluminum, copper, silver, gold and the like. Combinations of conductive materials may also be used. In addition, the conductive material can be created by printing of conductive ink, coatings of conductive fluids or solutions, flakes or other suitable processes.” See ¶ 0056.)

Consider claim 9, the RFID tag device of claim 1, wherein the conductor can be [[a rectangular cross-section of a tape]] or a section of a conductive mesh made from copper wire, (Forester teaches, “the reinforcement layer 135 (FIG. 4), when provided, may be necessary to bolster the strength of the conductive layer 145 so as to prevent the tearing or ripping of the conductive layer 145 during the processing/cutting of the antenna structure web 185 if the conductive layer isn't sufficiently strong to withstand processing. Alternatively, a foil or other conductive structure such as a web or mesh of wires with sufficient mechanical strength may be used” See ¶ 0048. Forester teaches, “[t]he conductive layer can include a metal foil layer (aluminum, copper, various alloys, etc.) partially bonded to a carrier layer by an adhesive layer or a conductive layer may be presented solely by itself.” See ¶ 0073.)

Consider claim 21, the REID tag device of claim 1 wherein the conductor is submerged below a surface of the flexible material, Kerr teaches, “conductive material 66 flows into antenna channels 60, transponder channel 62” therefore, the conductive material 66 will submerge below the surface of thermoplastic material 26 and fills the channels 60. See ¶ 0043 and 0060. Millimeter

Consider claim 23, the RFID tag device of claim 1 the flexible material is a fabric, cloth or canvas, Forester teaches, “[t]he web 115 may be selected from paper, fabric (woven and non-woven, synthetic or natural fabrics), plastics or other suitable material.” See ¶ 0049 

Consider claim 24, the RFID tag device of claim 1 wherein the chip is coupled to the antenna via direct attach, Forester teaches, “a laser cutter can create a gap in an antenna structure that is small enough to allow a direct connection between a microprocessor chip and an antenna structure” See ¶ 0014. Forester teaches, “a microprocessor may be directly attached to the antenna without the need for a strap or conductive extensions applied to the chip.” See ¶ 0020.

Consider claim 25, the RFID tag device of claim 1 wherein the chip is coupled to the antenna via strap attach, Forester teaches, “[i]t should however be understood that contact extensions or a strap or lead frame can also be used in connection with the current process. In some instances, depending on the size of the strap or lead frame, different performance can be obtained by using the same antenna but with a different sized strap.” See ¶ 0066. Forester teaches, “present invention may also be used to create unique or adaptable antennas with multiple contact points (or a graduated contact point) that allows for both direct attachment of a microprocessor or with a strap at a different point without changing the design of the antenna” See ¶ 0067.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Forester (US 2012/0061473 A1), in view of Kerr (US 2004/0203185 A1), and further in view of Green (US 2003/0136503 A1).
Consider claim 10, the RFID tag device of claim 1, further comprising a second layer over-laminated on top of the flexible material for retaining the conductor, Forester teaches, “providing a conductive layer and a carrier layer to form the metal foil laminate. The conductive layer can take the form of either a reinforced metal foil laminate that has a metal foil layer which may or may not be bonded to a reinforcement layer.” See ¶ 0016.
Forester does not explicitly discuss, “sealing the conductor, [[or presenting a smooth printable surface]].” However, in an analogous art, Green teaches a method of manufacturing RFID tags. Green teaches, “the manufacturing process illustrated in FIG. 15 relates to the printed antenna web 500, which is provided in a reel at station 710. The pre-printed antenna web 500 is unwound from the reel at station 710, then proceeds to an in-feed station 712. The preprinted antenna web 500 proceeds to a printing or coating station 714, at which adhesive is applied to the web. The web 500 continues to station 704 where the array of RFID sections are affixed to the pre-printed antennas to form an RFID inlay stock 504. The RFID inlay 504 stock proceeds to station 716, at which the affixing adhesive is post -cured (e.g. for a B-staged adhesive). Methods for curing adhesives are known in the art and, by way of example and not limitation, include heat curing, UV, and infrared curing methods.” See ¶ 0112.
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the invention of Forester and have an antenna with uncured adhesive layer and cure the antenna by applying heat curing, UV, and infrared curing methods, thereby securing the antenna to the microprocessor and completing the circuit, and making the RFID tag ready for interrogation and operational use. 

Consider claim 11, the RFID tag device of claim 1, wherein the conductor comprises a wire with an external coating, Forester teaches, “to create a reinforced conductive layer 120 a metal foil layer 145 is bonded to a reinforcement layer 135 by a second adhesive layer 140. The metal foil layer 145 may be constructed out of any suitable conductive material, such as … the conductive material can be created by printing of conductive ink, coatings of conductive fluids or solutions, flakes or other suitable processes.” See ¶ 0056.  
Forester does not explicitly discuss, “wherein the external coating has an initial state where the wire is dry and has low adhesion and a second state where the coating becomes an adhesive and the wire may become permanently cured at the second state.” Green teaches a method of manufacturing RFID tags. Green teaches, “the manufacturing process illustrated in FIG. 15 relates to the printed antenna web 500, which is provided in a reel at station 710. The pre-printed antenna web 500 is unwound from the reel at station 710, then proceeds to an in-feed station 712. The preprinted antenna web 500 proceeds to a printing or coating station 714, at which adhesive is applied to the web. The web 500 continues to station 704 where the array of RFID sections are affixed to the pre-printed antennas to form an RFID inlay stock 504. The RFID inlay 504 stock proceeds to station 716, at which the affixing adhesive is post -cured (e.g. for a B-staged adhesive). Methods for curing adhesives are known in the art and, by way of example and not limitation, include heat curing, UV, and infrared curing methods.” See ¶ 0112.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Forester (US 2012/0061473 A1), in view of Kerr (US 2004/0203185 A1), and further in view of Jiang (US 2017/0288720 A1).
antenna groove slit having a width of 0.1 millimeters is radium carved within the step recess so as to remove the ink layer corresponding to the antenna groove slit” See ¶ 0090. Therefore, the antenna groove is a radium carved with width of 0.1 mm. 
It would have been obvious to one of ordinary skilled in the art at the time of invention to modify the combination of Forester-Kerr, and have .1 millimeter width and depth in order occupy the coil with uniform circumference in a channel carved in the flexible material of Ian, as suggested by Jiang therefore accommodating an antenna with a width of .1 mm. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER S KHAN/Primary Examiner, Art Unit 2683